                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAAPA ETHANOL, L.L.C.,                     )          Case No. 7:05CV5010
                                           )
                     Plaintiff,            )                ORDER TO DESTROY
                                           )
              vs.                          )
                                           )
                                           )
AFFILIATED FM INSURANCE,                   )
                                           )
                     Defendant.            )


       The following Court exhibits from the Pretrial Conference Hearing held on October

28, 2009 in this matter will be destroyed: Exhibits 2, 3, 5, 7, 8, 11, 12, 13, 14, 22, 24, 33,

34, 35, 37, 45, 47, 54, 61, 63, 70, 74, 75, 76, 77, 79, 80, 81, 82, 85, 86, 87, 92, 93, 94,

95, 96, 97, 98, 101, 105, 104, 105, 106, 107, 108, 109, 110, 112, 113, 114, 115, 116, 119,

120, 121, 126, 127, 140, 146, 148, 150, 156, 157, 158, 165, 169, 170, 173, 174, 176, 177,

179, 180, 181, 183, 184, 185, 187, 189, 190, 202, 204, 208, 210, 211, 221, 222, 226, 227,

228, 232, 233, 234, 235, 236, 238, 239, 240, 244, 248,250, 252, 258, 260, 267, 268, 268,

277, 280, 281, 282, 283, 285, 287, 290, 293, 295, 298, 305, 312, 316, 324, 331, 332, 333,

334, 814, 816, 817, 817A, 818, 819, 820, 825, 829, 830, 831, 835, 836, 837, 838, 840,

841, 842, 843, 844, 845, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858,

859B, 859C, 860, 861, 862, 863, 864, 865, 867, 868, 869, 870, 871, 872, 873, 874, 875,

877, 878, 879, 880, 881, 882, 883, 884, 885, 886, 887.             In reviewing the pretrial

conference order, Filing No. 348 and the above exhibits, it appears that some of the

exhibits are incomplete based on the exhibit list found in the pretrial conference order.




                                                                 Exhibits-Order_to_Destroy.docx
                                                                              Approved 12/17/15
       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed court exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: October 11, 2018



                                                         BY THE COURT



                                                         s/ Laurie Smith Camp
                                                         Chief United States District Judge




                                                                Exhibits-Order_to_Destroy.docx
                                                                             Approved 12/17/15
